DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-10, 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “medicine pill bottle style” is unclear because there is no defined technical definition for such a term and applicant has not provided any definition for such a term.  For purposes of examination, the claims will be given their broadest reasonable interpretation and the term will be treated as a container body capable of being a medicine pill bottle to hold medicine pills.  However, clarification of the scope of the claims is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,056,698 to Noer in view of US 2014/0263352 to Yang.
Regarding claim 1, Noer discloses a closed container system (Fig 1) comprising a container body (1) that can be used as a medicine pill bottle, the container body having a cylindrical, inwardly sloping shape, a cap (6) receivable onto the container body, wherein the container body has a top lip (5) and the cap (6) is received over the lip (Fig 6), wherein the cap has a bottom rim (16) that encircles the top lip (5) of the container body when the cap is received over the lip of the container body (Fig 6), wherein the lip (5) of the container body (1) has a plurality of notches (10) formed in the plane of the lip (Fig 11) and the bottom rim of the cap has a plurality of inwardly facing protrusions (8) formed thereon, wherein the inwardly facing protrusions on the bottom rim pass through the notches on the lip when the cap is received over the lip (abstract, col. 4, ll. 60-67, col. 5, ll. 1-10).  Noer does not explicitly teach the material of the container and cap.  However, Yang discloses a closed container system (Fig 1) comprising a container body (12) having a cylindrical, inwardly sloping shape and a cap (36) receivable onto the container body, wherein the container body is made from biodegradeable material that is molded pulp fiber (€0020) and the cap is made from plastic (€0027).  One of ordinary skill in the art would have found it obvious to manufacture the container and cap of Noer out of biodegradable and plastic In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).
Regarding claim 6, Noer further discloses rotation of cap after the cap has been received over the lip locks the protrusion (8) underneath top lip (5) of the container body.  In particular the protrusion locks underneath flange (7) that is part of the top lip (col. 3, ll. 35-45).
Regarding claim 7, Noer further discloses the container body (1) having an open top end (4) and dimensioned to nest within an identical container body since the body is sloped inwardly.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noer in view of Yang and US 2010/0301109 to Lewis et al. (Lewis).
Regarding claim 2, the modified Noer teaches the container system of claim 1 but does not explicitly teach the plastic of the cap to be bio-plastic.  However, Lewis discloses a closed container system (Fig 14) comprising a container body (10’) having a cylindrical, inwardly sloping shape and a cap (20’) receivable onto the container body, wherein the container body is made from biodegradeable material (€0040) and the cap is made from plastic/biodegradable material (€0010).  One of ordinary skill in the art would have found it obvious to manufacture the cap of Noer out of bio-plastic as suggested by Lewis in order to be environmentally friendly since it has been held that selection of a known material to make a container of a type of material prior to the invention was held to be obvious.  In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).

Claim 8-10, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noer in view of Lewis.
In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).
Regarding claim 9, the modified Noer further discloses the biodegradeable material to be plant based (Lewis, €0040).
Regarding claim 10, the modified Noer further discloses the biodegradeable material to be bioplastic (Lewis, €0040).

Regarding claim 15, Noer further discloses the container body (1) having an open top end (4) and dimensioned to nest within an identical container body since the body is sloped inwardly.
Regarding claims 16-17, the modified Noer teaches the container system of claim 8 and further discloses the container made from the biodegradable materials as recited but does not explicitly teach the cap made from a different biodegradable material.  However, one of ordinary skill in the art would have found it obvious to choose a different biodegradable material from the range of materials Noer recites to manufacture the cap as an alternative to be environmentally friendly since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Response to Arguments
Applicant's arguments filed 5/14/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that none of the prior art teach a medicine pill bottle style container body.  Since applicant has not explicitly defined what a medicine pill bottle style is, claims are given their broadest reasonable interpretation and it is believed that Noer discloses a container body that can be used to hold medicine pill and thus would be considered a medicine pill bottle style.  Applicant argues that Noer discloses a container to be dosed at a plant, a bucket, sheet metal container; however, these containers are simply prior art containers with similar closure structure between a container and lid as the connection .


    PNG
    media_image1.png
    463
    647
    media_image1.png
    Greyscale


Applicant argues that Noer does not teach inwardly facing protrusions (8) on the bottom rim pass through the notches on the lip when cap is received over the lip.  This is not persuasive because Noer explicitly discloses that in order to mount the lid over the container, the lid may be positioned in a first angular position of the lid relative to the container, whereby the inwardly protruding flanges (8) of the lid may pass in between the radially outwards protruding flanges and each pair of flanges are separated by means of notch (space 10) (col. 4, ll. 60-67, col. 5, ll. 1-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/               Examiner, Art Unit 3735